DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Applicant’s reply dated 19 August 2021 to the previous Office action dated 24 June 2021 is acknowledged. Pursuant to amendments therein, claims 1-4 and 6-21 are pending in the application.
The rejections under 35 U.S.C. 112 made in the previous Office action are withdrawn in view of applicant’s claim amendments, but a new rejection under 35 U.S.C. 112 is made herein in view of applicant’s claim amendments.
The rejections under 35 U.S.C. 103 made in the previous Office action are maintained for reasons provided below, with the exception of the rejection of claim 20 which is modified in view of applicant’s claim amendments as set forth below, and new claim 21 is rejected as set forth below in view of applicant’s claim amendments.

Election/Restrictions
Claims 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02 October 2019.
	Claims 1-4, 6-15 and 18-21 are under current examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the new limitation recited in claim 20 of a self curl of the eyelashes of at least 25 degrees is not found recited in the locations applicant indicates in the remarks, nor is the examiner able to find a disclosure of such “at least 25 degrees” range anywhere in the specification and drawings as filed.  Although Table 1 discloses 45 degrees, as well as 25-40 degrees, such recitations are not sufficient to reasonably convey a range of “at least 25 degrees” as now claimed, but are sufficient to reasonably convey a range of 25-45 degrees.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-3, 6-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumler et al. (US 2008/0283078 A1; published 20 November 2008; of record) in view of De La Poterie (US 2002/0187116 A1; published 12 December 2002; of record).
	Dumler et al. discloses a mascara brush comprising a bristle portion with a base body (i.e., a core) and a plurality of bristles that stick out from the base body (abstract; claim 1) wherein the base body has an outer surface and a longitudinal axis with bristles spaced apart along the longitudinal axis (Figure 1; claims 5, 6) and having a bristle density of 6-50 bristles per square millimeter (claims 1, 4) and bristle length of up to 2.5 mm (claim 9).
	Dumler et al. does not disclose a mascara composition having a viscosity of less than about 250 Pa.S when measured at a shear rate at 5s-1 that when applied to eyelashes provides an upper curl of the top eyelash as claimed.
	De La Poterie discloses a wax-free mascara composition that lasts more than one day when applied to eyelashes, is resistant to water, and does not noticeably thicken eyelashes on application, comprising a film-forming acrylic polymer dispersed in a cosmetically acceptable aqueous (i.e., water) medium wherein the composition has a viscosity of 4-18 Pa.s at a shear rate of 200 s-1, and kits thereof (abstract) wherein such viscosities allow fast and easy application of the composition and the formation of a uniform coating over the entire length of eyelashes (paragraph [0043]) wherein one or more thickeners can be used to give the composition the viscosity desired (paragraph [0045]) wherein the composition may be packaged in an applicator assembly comprising a reservoir, a removable means for closing the reservoir, and a member for applying the composition to eyelashes (paragraph [0064]) such as a mascara brush (paragraph [0068]) wherein the acrylic film-forming polymer can be a polymerizing a 
	It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dumler et al. and De La Poterie by using the mascara brush of Dumler et al. as the mascara brush in the kit of De La Poterie, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to conveniently store and use with the mascara brush of Dumler et al. a mascara composition that lasts more than one day when applied to eyelashes, is resistant to water, does not noticeably thicken eyelashes on application, has viscosities allowing fast and easy application of the composition, and forms a uniform coating over the entire length of eyelashes, as suggested by De La Poterie.
	Regarding the claimed viscosity, although De La Poterie does not explicitly disclose the same shear rate as claimed, it is believed that the viscosity of the De La Poterie composition falls within such claimed ranges of less than 250 Pa.S or less than -1, given a disclosed viscosity range of De La Poterie of 4-18 Pa.s measured at 200 s-1, and given that such range of 4-18 is much lower than 250 or 175.  Nevertheless, with respect to the aforementioned claimed viscosity ranges as well as the claimed about 20-200 Pa.s viscosity range, it also would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the viscosity of the mascara composition of De La Poterie through routine experimentation by varying the thickener therein to attain a desired viscosity as suggested by De La Poterie (see MPEP 2144.05(II)).
	Regarding the claimed bristle density and length ranges, the ranges disclosed by Dumler et al. overlap such claimed ranges, and a prima facie case of obviousness exists where claimed and disclosed ranges overlap per MPEP 2144.05(I).
	Regarding the claimed properties of the mascara composition that when applied to eyelashes it provides an upper curl of the top eyelash as well as the properties of claim 20, since the mascara of De La Poterie is physically the same as the claimed mascara, they must have the same properties per MPEP 2112.01(II), including such claimed curling properties.  It is noted that such claimed curling properties are claimed as properties of the claimed mascara composition applied to eyelashes, which is only limited to having the claimed viscosity range (e.g., the claimed mascara composition is not limited to any particular ingredients therein), and the claimed curling properties are not claimed as properties of the claimed mascara composition as applied to eyelashes using the claimed applicator or claimed brush.
	Regarding claim 6, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow 
Regarding claim 7, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of De La Poterie as discussed above and to include an auxiliary film-forming polymer in the composition of De La Poterie, with a reasonable expectation of success, to allow the cosmetic and physicochemical properties of the film of the make-up to be modified.
Regarding claims 8-11, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of De La Poterie as discussed above and to include 20-35 wt% of film-forming polymer in the composition of De La Poterie, with a reasonable expectation of success.  Such range overlaps the claimed range of 30% or less by weight, and a prima facie case of obviousness exists where claimed and disclosed ranges overlap per MPEP 2144.05(I).
Regarding claims 12-13, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of De La Poterie as discussed above and to not include oils in the composition of De La Poterie, with a reasonable expectation of success, given that De La Poterie discloses that inclusion of oils therein is optional.
prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of De La Poterie as discussed above and to include ethanol in the composition of De La Poterie, with a reasonable expectation of success.

Claims 1-4, 6-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumler et al. in view of De La Poterie as applied to claims 1-3, 6-15, and 18-20 above, and further in view of Manici (US 2011/0067725 A1; published 24 March 2011; of record).
	Dumler et al. and De La Poterie are relied upon as discussed above.
	Dumler et al. and De La Poterie do not disclose thermoplastic elastomer as in claim 4.
	Manici discloses a mascara brush (title) wherein the bristles therein are made of a suitable plastic material such as thermoplastic elastomer (paragraph [0044]).
	It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dumler et al., De La Poterie, and Manici, by making the bristles on the mascara brush of Dumler et al. in view of De La Poterie as discussed above using a material that is known to be suitable for making mascara brush bristles, such as thermoplastic elastomer as suggested by Manici, with a reasonable expectation of success, given that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination per MPEP 2144.07.

Claims 1-3, 6-15, and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumler et al. in view of De La Poterie as applied to claims 1-3, 6-15, and 18-20 above, and further in view of Frampton et al. (US 2010/0028285 A1; published 04 February 2010).
	Dumler et al. and De La Poterie are relied upon as discussed above.
	Dumler et al. and De La Poterie do not disclose that the film-forming acrylic polymer therein is a copolymer comprising pyrrolidone and (meth)acrylamide as in claim 21.
	Frampton et al. discloses a mascara composition (title) wherein a polymeric film former therein may be vinylpyrrolidone/alkylaminoalkyl methacrylamide copolymers (claim 8).
	It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dumler et al., De La Poterie, and Frampton et al., by making the composition of Dumler et al. in view of De La Poterie as discussed above using a film-forming acrylic polymer therein that is known to be suitable for use as a polymeric film former in mascara compositions, such as the vinylpyrrolidone/alkylaminoalkyl methacrylamide copolymer as suggested by Frampton et al., with a reasonable expectation of success, given that De La Poterie suggests using a film-forming acrylic polymer obtained from polymerization of at least one monomer of a methacrylamide, and given that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination per MPEP 2144.07.
prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of De La Poterie as discussed above and to make the composition of De La Poterie, and thus the composition of Dumler et al. in view of De La Poterie and Frampton et al. as discussed above, with alginate included therein as a thickener, with a reasonable expectation of success.

Response to Arguments
Applicant's arguments filed 19 August 2021 have been fully considered but they are not persuasive.
Applicant argues that the specific combination of the required applicator with the required cosmetic composition results in the unique self-curling properties associated with the present invention which would not have been reasonably expected from the citations of Dumler et al., De La Poterie, and Manici (remarks page 1).  In response, the instant specification includes data showing improved self-curling for two specific formulations (Inventive Examples 1 and 2) when they are applied using a particular commercially available applicator from Geka Manufacturing Company, and thus claims reciting application of such Inventive Examples 1 or 2 using such commercially available applicator from Geka Manufacturing Company would appear to be nonobvious because of such unexpected results, but the instant claims are not drawn to such, and the data provided is insufficient to reasonably extend such results beyond such two compositions and one applicator.  Further regarding any asserted extension of such data beyond the two formulations tested, it is noted that the comparative examples have higher 
Applicant argues that the specific components of the composition need not be recited because the key parameter for the composition providing an upper curl of the top eyelash when applied to eyelashes is viscosity as recited in claim 1, and a person of ordinary skill in the art would not have had a reasonable expectation that making the selections required in the present claims would have resulted in such significant improvement in curling property (remarks pages 1-2).  In response, with respect to the composition as recited in claim 1, no “selections” are required in the present claims other than that the composition have a viscosity within a specified range (i.e., less than 250 Pa.S when measured at a shear rate at 5s-1).  Such “selection” of viscosity results in an upper curl of the top eyelash when applied per applicant’s assertion.  De La -1, which as the rejection explains is believed to fall within such claimed ranges of less than 250 Pa.S or less than about 175 Pa.S measured at shear rate 5s-1, given that such range of 4-18 is much lower than 250 or 175.  Thus, since the composition of De La Poterie appears to have the claimed viscosity, it necessarily possesses the claimed curling property.  Such inherency does not rely on any other “selections” within De La Poterie or Dumler et al.; it is only based on the viscosity of the composition of De La Poterie.  
As noted in the previous Office action, the prior art also indicates that curling mascara is generally of lighter viscosity which holds eyelashes in an uplifted curved configuration (Vasas; US 6,237,609 B1; issued 29 May 2001; column 1 lines 13-25), and a particular mascara causing good and long-lasting curling-up effect on eyelashes has a viscosity of 100-2000 Pa.S (Nakamura; US 2006/0134043 A1; published 22 June 2006; abstract; paragraph [0042]) which overlaps the instant claimed range, and thus it does not appear unexpected that a low viscosity in a mascara composition yields good eyelash curling.  It is further noted that other prior art by applicant (US 2014/0328786 A1; published 06 November 2014) corroborates that a mascara composition having a viscosity of 30-300 poises (i.e., 3-30 Pa.s) at shear rate 200 s-1 (i.e., which encompasses the viscosity of the mascara composition of De La Poterie which is 4-18 Pa.s at a shear rate of 200 s-1) (paragraph [0094]) possesses good curling properties for the eyelashes coated therewith (paragraph [0019]).  Thus, a preponderance of the evidence supports the finding that the composition of De La Poterie has a viscosity 
Applicant argues that the result of the application of the kit is included in the amended claims, and an unexpected result can make an initially obvious (via inherency) composition unobvious (remarks pages 2-3).  In response, the result claimed is an upper curl of the top eyelash, which applicant asserts results from the viscosity of the mascara composition as discussed above, but such result is not unexpected given the teachings in the prior art as discussed above of lighter viscosity (e.g., 100-2000 Pa.S, and 3-30 Pa.s) mascara compositions providing long-lasting curling-up effect.
Applicant argues that the examiner fails to understand the role of rebuttal evidence, believing that no results provided by the invention could possibly be unexpected because they are simply expected results and that unexpected results cannot exist when a prima facie case is purportedly made (remarks pages 3-4).  In response, rebuttal evidence of unexpected results can overcome a prima facie case when the results are in fact unexpected and where the unexpected results are commensurate in scope with the claimed invention.  Both of these requirements of overcoming a prima facie case have not been met here.  As discussed above, the results of eyelash curling-up due to low viscosity mascara composition are not unexpected, and the unexpected results are not commensurate in scope with the claimed invention.  It is noted that a more focused recitation of the results actually tested/obtained as alluded to above may be unexpected as well as commensurate in scope with the claimed invention.
	
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473.  The examiner can normally be reached on Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617